Case 3:19-cv-01671-BR   Document 31-18   Filed 10/21/19   Page 1 of 3




                        EXHIBIT 7A
             Case 3:19-cv-01671-BR                   Document 31-18                  Filed 10/21/19              Page 2 of 3
19/10/2019                                            Roundcube W ebm ail :: Re: Am is Integrity// Noon Report



   Subject     Re: Amis Integrity / / Noon Report
   From        < operations@drybulksingapore.com >
   To          Master, Amis Integrity
               < master. amisintegrity@wisdom .amoscon nect.com >
   Copy        Operations 24Vision <Operations@24vision.so1utions>, Wisdom
               OP4(Curly Tsao) <op04@wisdomlines.com.tw>
   Date        2019-06-18 18:04


   Pis advise eta Recalada since you will most probably load from there

   On 2019-06-18 17:25, Master, Amis Integrity wrote:

    Dear Varun,

      we will meet the launch at the psn fm 4 mils east of breakwater of durban port according to the
    arrangement of agent,so report ETA to there.

    B/RGDS
    Master LI
    MV Amis Integrity
    TEL: +870 773804096
    Mobile: +886 966650286
    E-MAIL: master.amisintegrity@wisdom.amosconnect.com


    From: Operations 24Vision
    Date: Tue, 18 Jun 2019 16:02 +0300 Msg: AMOS-1393817994
    Subject: Re: Amis Integrity // Noon Report
    To: Master, Amis Integrity
    Cc: QP.erations@drybulksingeP.ore.com
    Cc: Wisdom OP4(Curly Tsao)

    Yes capt

    I am only asking how is the ch off now
    And what is eta durban

    Varun Ganesan
    24Vision Chartering Solutions DMCC
    +971529463711

    Sent from my iPhone

     On Jun 18, 2019, at 4:48 PM, Master, Amis Integrity <master.amisintegrity@wisdom.amosconnect.com>
     wrote:

     Dear Varun,

      my c/o was injured yesterday and need a immediate medical treatment.our op said that she had
     informed you.

     B/RGD5
     Master LI
     MV Amis Integrity
     TEL: +870 773804096
     Mobile: +886 966650286
     E-MAIL: master.amisintegrity@wisdom.amosconnect.com


     From: Operations 24Vision
     Date: Tue, 18 Jun 2019 13:39 +0300 Msg: AMOS-1393778065
     Subject: Re: Amis Integrity // Noon Report
     To: Master, Amis Integrity
     To: QP.erations@drybulksingeP.ore.com
     Cc: Wisdom OP4(Curly Tsao)

     Dear capt

     What is the eta Durban. how is the CH OFF now?


webmail.drybulksingapore .com/?_task=mail&_safe=0&_uid= 1621 &_mbox=IN BOX. Sent&_action=print&_extwin= 1                      1/2
             Case 3:19-cv-01671-BR                  Document 31-18               Filed 10/21/19             Page 3 of 3
19/10/2019                                          Roundcube Webmail :: Re: Amis Integrity// Noon Report
     Varun Ganesan
     +971 529463711
     QP-erations@24Vision.so1utions
     24Vision Chartering Solutions DMCC, Dubai


     On 6/18/19, 2:38 PM, "Master, Amis Integrity" <master.amisintegritY.@wisdom.amosconnect.com> wrote:


         =====noon report======

         1. date/ time (lt and utc): 18TH/ 1200lt (1000utc)

         2. time, elapsed since last report:25

         3. position lat     & lon / course:30-01.7S 033-18.3E / 275
         4. speed/ rpm/ slip:12.64/90/4.2%

         5. wind direction/force:nw/5

         6. swell direction/force/height:SW/5/2.5

         7. distance covered since last report:316

         8. average speed since last report: 12.64

         9. daily consumption: hsifo/lsifo/mdo/fw:24.16/0.0/0.05/-5

         10.qtty remaining on board: hsifo/lsifo/mdo/fw:261.16/0.0/11.46/188

         11.distance from s'pore/to go:4881/4413

         12.eta 4 miles east of breakwater of durban port:2200TH/July

             eta santos:05TH/July


         13. n/a

         B/RGDS
         MV Amis Integrity




webmail.drybulksingapore.com/? _task=mail&_safe=O&_uid=1621 &_mbox=INBOX. Sent&_action=print&_extwin=1                    2/2
